Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10670889. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for the following. See below. 

Current Application:
US10670889
1. 1. A device comprising: a portable case body defining a storage space for receiving an electronics-enabled eyewear device; an power supply arrangement carried by the case body; and a connection port located in the storage space and coupled to the power supply arrangement, the connection port being configured for electrical coupling to a charging connector of the eyewear device when the eyewear device is received in the storage space, thereby to enable charging of an onboard battery of the eyewear device by the power supply arrangement.
10. A method comprising: coupling a battery with a charging circuit; coupling the charging circuit to a connector that is configured to be selectively coupled to and decoupled from an external power source; mounting the battery, the charging circuit, and the connector to a portable case for an eyewear device, the connector interfacing a storage area for the eyewear device within the case; and coupling a connection port of the eyewear device with the connection port.



1. A system comprising: an eyewear device comprising: a body comprising a frame and a pair of temples that are movably mounted on the frame for disposal of the eyewear device between a collapsed condition and a wearable condition; electronic components carried by the body; an onboard battery cooperative with the electronic components for powering thereof when the eyewear device is in the wearable condition, at least; and a charging connector housed by the body of the eyewear device and coupled to the onboard battery, the charging connector being exposed for connective access only when the eyewear device is in the collapsed condition; and a case for the eyewear device, the case comprising: a portable case body defining a storage space for holding the eyewear device in the collapsed condition; a power supply arrangement carried by the case body; and a connection port located in the storage space and coupled to the power supply arrangement, the connection port being configured for electrical coupling to the charging connector of the eyewear device when the eyewear device is received in the storage space, thereby to enable charging of the onboard battery of the eyewear device by the power supply arrangement.
10. A system comprising: an eyewear device comprising: a body comprising a frame and a pair of temples that are movably mounted on the frame for disposal of the eyewear device between a collapsed condition and a wearable condition; electronic components carried by the body; an onboard battery cooperative with the electronic components for powering thereof when the eyewear device is in the wearable condition, at least; and a charging connector coupled to the onboard battery; and a case for the eyewear device, the case comprising: a portable case body defining a storage space for holding the eyewear device in the collapsed condition; a power supply arrangement carried by the case body; and a connection port located in the storage space and coupled to the power supply arrangement, the connection port being configured for electrical coupling to the charging connector of the eyewear device when the eyewear device is received in the storage space, thereby to enable charging of the onboard battery of the eyewear device by the power supply arrangement, wherein the connection port of the case includes a magnetic element for co-operation with the charging connector of the eyewear device to facilitate connective location of the eyewear device charging connector relative to connection port of the case.


Therefore, claim 1 of the pending application is broader than claim 1 of the patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of the unclear claim language such as line 8 of claim 10 recites “... coupling a connection port of the eyewear device with the connection port.” The examiner will interpret the claim as “...coupling a connection port of the eyewear device with the connector.”
2.	Claim 19 recites “... first connection port of the case and second connection port of the eyewear”, however Claim 19 depends from Claim 17, which recites first connection port of the eyewear and second connection port of the case. There is insufficient antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-6, 10, 12 -14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2596716 A1. 

As to Claim 1, Santarelli teaches a device ( eyeglasses 1, abstract, Figures 1-5) comprising: a portable case body ( case 10 , [0018]) defining a storage space for receiving an electronics-enabled eyewear device ( case 10 containing the eyeglasses 1 [0018] and [0016] teaches recesses 13 and 14 for holding eyewear in collapsed mode; an power supply arrangement carried by the case body ( battery charger 16 incorporated in the case 10, [0016], [0018]) ; and a connection port ( electronic card 26 of the battery charger 25 is connected to contact 15 of the case, [0022] and [0016] located in the storage space ( contacts 9 and 15 located within case 10, [0016]) and coupled to the power supply arrangement ( battery charger 16,22 or 25), the connection port being configured for electrical coupling to a charging connector of the eyewear device when the eyewear device is received in the storage space,[0016] thereby to enable charging of an onboard battery of the eyewear device by the power supply arrangement, [ the case 10 is formed by two half-shells 11, 12 articulated to one another so as to open like a book, each of which has a respective recess 13, 14 designed to define a receptacle for accommodating the eyeglasses 1 in the configuration where the corresponding arms 4, 5 are folded, once again represented in Figure 2. As is indicated in said figure, the arrangement is such that, when the eyeglasses 1 are inserted in the recess 13 of the half-shell 11, the contacts 9 that surface on the arm 4 come to mate with a pair of corresponding contacts 15 carried by the half-shell 11 and operatively connected to a battery charger incorporated in the case 10 and provided for recharging the battery 6. 

As to Claim 2, Santarelli teaches the limitations of Claim 1, and wherein the power supply arrangement of the case includes an external power connector for connection to a power supply external to both the case and the eyewear device, The cable battery charger, designated as a whole by 25 in Figure 5, comprises an electronic card 26 connected to the contacts 15 and connected to which is a cable 27 with associated winder 28, provided with a USB micro-connector 29 that can be connected to the USB port of a personal computer or else, alternatively, of a power supply of the type provided along with cellphones that can be in turn connected to a mains-supply socket. See at least [0022])
As to Claim 3, Santarelli teaches the limitations of Claim 1, and wherein the external power connector comprises a charging port that is similar in connective configuration to the charging connector of the eyewear device (Santarelli discloses the case includes an electromagnetic system comprising a charging system marketed by LINEAR TECHNOLOGY which comprises a Li-ion polymer (see [0017] and [0019)). Further, teaches a USB port of the external personal computer or cell phone is connected to USB micro-connector 29 of the cable battery charger 25, [0022].) 
As to Claim 4, Santarelli teaches the limitations of Claim 2, and wherein the power supply arrangement of the case includes a case battery housed in the case body and coupled with the charging connector to enable charging of the onboard battery by the case battery when the charging connector, Santarelli on [0013], [0014] and [0018] teaches the battery is connected by respective conductive paths to the contact charging elements to form an interrupted charging circuit that is closable by insertion of the eyewear device in the storage chamber such that each contact charging element of the case is coupled with a respective contact formation on the eyewear device (see [0013], [0014], and [0018)).
As to Claim 5, Santarelli teaches the limitations of Claim 2, and regarding the following: wherein the case battery is connectable to a power supply external to both the case and the eyewear device via an external power connector housed by the case body, to enable charging of the case battery by the external power supply, the case 10 incorporates the battery charger ( 16,22 or 25) where the battery charger 25 is of cable type 27 with winder 28 and USB connector 29 connected to electronic card 26 and is connected to the USB port of the external device such as personal computer or mobile phone. See at least [0022] and abstract. 
As to Claim 6, Santarelli teaches the limitations of Claim 2, and wherein the connection port is configured additionally to establish a data connection with the electronics-enabled eyewear device, since on [0022] Santarelli teaches the battery charger 25 is of cable type 27 with winder 28 and USB connector 29 connected to electronic card 26 and is connected to the USB port of the external device such as personal computer or mobile phone, where a USB port is known to establish a data connection with external device. 
As to Claim 10, Santarelli teaches a method ( abstract) comprising: coupling a battery  (battery 6) with a charging circuit (battery charger 16, 22 or 25) coupling the charging circuit to a connector that is configured to be selectively coupled to and decoupled from an external power source ([0014], contacts 9 come in contact with corresponding contacts 15 and operatively connected to a battery charger incorporated in the case 10 and provided for recharging battery, [0016], Figure 2, further the battery charger 16, 22 or 25 is coupled or decoupled to external power supply such as personal computer or phone via USB connector [0022]); mounting the battery ( battery 6), the charging circuit ( battery charger 16, 22 or 25), and the connector( USB connector 29, [0022) to a portable case (10) for an eyewear device, the connector( USB connector 29) interfacing a storage area for the eyewear device within the case (since case 1 incorporates the battery charger 16,22 and 25 and the battery charger 25 as shown on Figure 5 comprises an electronic card 26 connected to electrical contacts 15 carried by case 1, [0016], the connector 29 interfaces the storage area within the case 1), See at least abstract, Figure 2); and coupling a connection port of the eyewear device with the connection port interpreted as coupling a connection port of the eyewear device with the connector, as the electronic card 26 of the battery charger 25 is connected to the contact 15 of the case , [0016] and [0022].
As to Claim 12, Santarelli teaches the limitations of Claim 10, further comprising coupling the charging circuit of the case to a power supply external to both the case and the eyewear device, The cable battery charger, designated as a whole by 25 in Figure 5, comprises an electronic card 26 connected to the contacts 15 and connected to which is a cable 27 with associated winder 28, provided with a USB micro-connector 29 that can be connected to the USB port of a personal computer or else, alternatively, of a power supply of the type provided along with cellphones that can be in turn connected to a mains-supply socket. See at least [0022])

As to Claim 13, Santarelli teaches the limitations of Claim 10, wherein the external power connector comprises a charging port that is similar in connective configuration to the connector port of the eyewear device, Santarelli discloses the case includes an electromagnetic system comprising a charging system marketed by LINEAR TECHNOLOGY which comprises a Li-ion polymer (see [0017] and [0019)). Further, teaches a USB port of the external personal computer or cell phone is connected to USB micro-connector 29 of the cable battery charger 25, [0022].) 
As to Claim 14, Santarelli teaches the limitations of Claim 10, wherein the connection port is configured additionally to establish a data connection with electronics of the eyewear device, , since on [0022] Santarelli teaches the battery charger 25 is of cable type 27 with winder 28 and USB connector 29 connected to electronic card 26 and is connected to the USB port of the external device such as personal computer or mobile phone, where a USB port is known to establish a data connection with external device. 
As to Claim 17, Santarelli teaches  a system including a wearable device ( eyeglasses 1), the system comprising: eyewear comprising a frame and a temple ( Figure 1), the eyewear configured to carry electronics including a first connect port ( contacts 9) and a first battery ( battery 6); and a case (1) configured to receive the frame and the temple therein( case 10 where case 10 containing the eyeglasses 1 [0018] and [0016] teaches recesses 13 and 14 for holding eyewear in collapsed mode) , the case including a second connection port(15) configured to couple to the first connection port(9) of the eyewear( contacts 9 mate with corresponding contacts 15 of the case, [0016]), the case configured to house a second battery that supplies a charge to the electronics carried by the eyewear including the first battery, the solar-system battery charger, designated as a whole by 22 in Figure 4, comprises a set of photovoltaic cells 23 applied on the outer surface of the case 10 and connected to an electronic card 24 altogether similar to the electronic card 17 of the dynamic system 16, or even constituted by the electronic card 17 itself where the case 10 envisages both the dynamic system 16 and the solar system 22, thus the second battery is set of photovoltaic cells 23 on the outer surface of the case 10.
As to Claim 19, Santarelli teaches the limitations of Claim 1, and  further comprising a charging cable (battery charger 22 of solar type, [0020]) having a connector (electronic card 24 of charger 22, [0020]) that is compatible both with the first connection port of the case  and with the second connection port of the eyewear device ( electronic card 22 of solar charger compatible with contacts 9 and 15, [0016] and [0020], Figure 4.) 
Allowable Subject Matter
Claims 7-9, 11, 15,16,18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blum (US 20050242771A1) teaches an eyeglass recharger is disclosed, whereby a pair of eyeglass frames may be placed into an eyeglass case, thereby making an electric connection and charging a battery attached to the pair of eyeglass frames.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651